Citation Nr: 0406678	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-11 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than September 
18, 2000, for the grant of service connection for tinnitus.  

2.  Entitlement to an effective date earlier than September 
18, 2000, for the grant of service connection for hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 RO decision which 
granted service connection for tinnitus with a 10 percent 
rating and for hearing loss with a 0 percent (noncompensable) 
rating, both effective September 18, 2000.  

In the October 2001 decision, the RO also determined that 
that the April 1946 rating decision denying service 
connection for Meniere's disease was not the product of clear 
and unmistakable error (CUE).  In September 2002, the veteran 
filed a notice of disagreement with the RO decision, and the 
RO issued a statement of the case.  However, the veteran 
never perfected an appeal of this issue be filing a timely 
substantive appeal.  This matter has not been certified to 
the Board, and is not currently before the Board.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2003).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate a claim for benefits.  

VCAA requires VA to inform a claimant (1) of the information 
and evidence not of record that is necessary to substantiate 
the claim, (2) of the information and evidence that VA will 
seek to provide, and (3) of the information and evidence that 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  
Pursuant to that statute, VA has undertaken to inform 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2003).  The notice requirements of 
§ 5103(a) are not met unless VA can point to a specific 
document in the record that provided that notice.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

A review of the record reflects that the veteran has been 
provided with the required VCAA notice.  

Accordingly, this case is remanded for the following:  

The RO should provide the veteran with a 
VCAA notice letter in accordance with 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The case should then be returned to the Board, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


